Citation Nr: 9904050	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  97-10 222 A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).

2.  Entitlement to service connection for anxiety disorder.

3.  Entitlement to service connection for a skin rash.

4.  Entitlement to service connection for peripheral 
neuropathy.

5.  Entitlement to service connection for hearing loss.

6.  Entitlement to service connection for tinnitus.




REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from August 1966 to June 1968.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in part of which the 
RO denied entitlement to service connection for PTSD, anxiety 
disorder, hearing loss, tinnitus, a skin disorder claimed to 
be secondary to exposure to Agent Orange, and peripheral 
neuropathy, also claim to be secondary to exposure to Agent 
Orange.

The threshold question to be answered in this case is whether 
the appellant has presented evidence of a well-grounded 
claim; that is, one that is plausible.  If he has not 
presented a well-grounded claim, his appeal must fail and 
there is no duty to assist him further in the development of 
the claim because such additional development would be 
futile.  38 U.S.C.A. § 5107; Murphy v. Derwinski, 1 
Vet.App. 78 91990).  The appellant's representative has 
argued that VA has expanded its duty to assist the claimant 
by provisions in its manual M21-1, and the Board should 
determine whether the RO has followed the guidelines therein 
and remand the appeal for further development if the RO has 
not followed such guidelines.  This manual is not supposed to 
be a substantive rule.  See Fugere v. Derwinski, 1 
Vet.App. 103, 106 (1990).  The representative has not cited 
to a court decision that holds that the cited portions of 
M21-1 are substantive rules.  Consequently, I see no basis to 
comply with the representatives request in this regard.


FINDINGS OF FACT

1.  The record contains no competent medical evidence or 
opinion that the veteran has current disability from PTSD.

2.  The record contains no evidence that the veteran had 
anxiety disorder during his active military service and no 
competent medical evidence which relates his current 
disability from anxiety disorder to any disease or injury he 
incurred during his active military service.

3.  The veteran had active service in Vietnam during the 
Vietnam era.

4.  The record contains no medical evidence that the veteran 
currently has a skin disorder that is recognized by VA as 
etiologically related to exposure to herbicide agents used in 
Vietnam.

5.  The record contains no competent medical evidence that 
the veteran's complaints of a skin disorder are related to 
exposure to herbicide agents during his service in Vietnam.

6.  The record contains no competent medical evidence of a 
nexus between current disability from a skin disorder and any 
in-service disease or injury.

7.  The record contains no competent medical evidence that 
the veteran has current disability from peripheral 
neuropathy.

8.  The veteran has current disability from hearing loss as a 
result of exposure to noise during his active military 
service.

9.  The veteran has current disability from tinnitus as a 
result of exposure to noise during his active military 
service.


CONCLUSIONS OF LAW

1.  The claim of entitlement to service connection for PTSD 
is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303 (1998).

2.  The claim of entitlement to service connection for 
anxiety disorder is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(1998).

3.  The claim of entitlement to service connection for a skin 
disorder is not well grounded.  38 U.S.C.A. §§ 101(16), 1110, 
5107 (West 1991); 38 C.F.R. §§ 3.303 (1998).

4.  The claim of entitlement to service connection for 
peripheral neuropathy is not well grounded.  38 U.S.C.A. 
§§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. §§ 3.303 
(1998).

5.  Service connection is warranted for bilateral hearing 
loss.  38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 
38 C.F.R. §§ 3.303 (1998).

6.  Service connection is warranted for tinnitus.  
38 U.S.C.A. §§ 101(16), 1110, 5107 (West 1991); 38 C.F.R. 
§§ 3.303 (1998).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991); 
38 C.F.R. § 3.303 (1998).

The law provides that "a person who submits a claim for 
benefits under a law administered by the Secretary shall have 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded."  38 U.S.C.A. § 5107(a) (West 1991).  A well-
grounded claim is a plausible claim which is meritorious on 
its own or is capable of substantiation.  See Murphy v. 
Derwinski, Vet.App. 78, 81 (1990).  The three elements of a 
well-grounded claim are: (1) evidence of a current disability 
as provided by a medical diagnosis; (2) evidence of 
incurrence or aggravation of a disease or injury in service 
as provided by either lay or medical evidence, as the 
situation dictates; and, (3) a nexus between the in-service 
disease or injury and the current disability as provided by 
competent medical evidence.  See Caluza v. Brown, 7 
Vet.App. 498 (1995); see also 38 U.S.C.A. § 1110 (West 1991); 
38 C.F.R. § 3.303 (1996).

Generally, competent medical evidence is required to meet 
each of the three elements.  However, for the second element, 
the kind of evidence to make a claim well grounded depends 
upon the types of issues presented by the claim.  Grottveit 
v. Derwinski, 5 Vet.App. 91, 92-93 (1993).  For some factual 
issues, such as the occurrence of an injury, competent lay 
evidence may be sufficient.  However, where the claim 
involves issues of medical fact, such as medical causation or 
medical diagnosis, competent medical evidence is required.  
Id. at 93.

For the reasons discussed below, the Board finds that the 
veteran's claims of entitlement to service connection for 
PTSD, anxiety disorder, skin rash, and peripheral neuropathy 
are not well grounded.  Although the RO did not specifically 
state that it denied such claims on the basis that they were 
not well grounded, the Board concludes that this error was 
not prejudicial to the claimant.  See Edenfield v. Brown, 8 
Vet.App. 384 (1995) (deciding that the remedy for the Board's 
deciding on the merits a claim that is not well grounded 
should be affirmance, on the basis of nonprejudicial error).  
While the RO denied service connection on the merits, the 
Board concludes that denying the claims because they are not 
well grounded is not prejudicial to the appellant, as the 
appellant's arguments concerning the merits of the claims 
included, at least by inference, the argument that sufficient 
evidence to establish well-grounded claims is of record.  
Therefore, the Board finds that it is not necessary to remand 
the matter for the issuance of a supplemental statement of 
the case concerning whether or not the claims are well 
grounded.  See Bernard v. Brown, 4 Vet.App. 384, 394 (1993); 
VAOGPREC 16-92 (O.G.C. Prec. 16-92) at 7-10.

Where a claim is not well grounded it is incomplete, and the 
Department of Veterans Affairs (VA) is obliged under 
38 U.S.C.A. § 5103(a) to advise the claimant of the evidence 
needed to complete his application.  Robinette v. Brown, 
8 Vet.App. 69, 77-80 (1998).  In this case, the RO informed 
the appellant of the necessary evidence in the claims form he 
completed, in its notice of rating decision dated in 
September 1994, and in the statement of the case and 
supplemental statement of the case.  The discussion below 
informs the veteran of the types of evidence lacking, and 
which he should submit for a well-grounded claim.  Unlike the 
situation in Robinette, in this case the veteran has not 
advised VA of the existence of any particular evidence which, 
if obtained, would render his claim well-grounded.

I.  PTSD and Anxiety Disorder

The veteran contends that he has current disability from PTSD 
as a result of exposure to combat stressors during his active 
military service.  He has also claimed that his "nervous 
condition" is service connected.  His service medical 
records do not show that he had complaints, diagnoses, or 
treatment for any acquired neuropsychiatric disorder.  In a 
report of medical history dated at the time of his medical 
examination for separation from service, he denied ever 
having frequent or terrifying nightmares, depression, 
excessive worry, and nervous trouble of any sort.  It was 
reported that his psychiatric condition was normal.

A review of the entire record yields no evidence that the 
veteran has current disability from PTSD.  There is no 
evidence that the veteran has been treated for PTSD in the 
recent or remote past.  In fact, a VA examiner concluded in a 
report of a neuropsychiatric examination in May 1994 that the 
veteran's symptoms do not satisfy the criteria needed for a 
diagnosis of PTSD.  Without evidence of current disability 
from PTSD, the first element of the Caluza analysis is 
unsatisfied.  Therefore the Board concludes that the claim 
for service connection for PTSD is not well grounded.

Regarding the claim of entitlement to service connection for 
anxiety disorder, the first element of the Caluza analysis is 
satisfied.  The report of the May 1994 VA neuropsychiatric 
examination concludes with a diagnosis of anxiety disorder.  
However, the record contains no evidence which satisfies the 
second and third elements of the Caluza analysis.  There is 
no medical evidence that the veteran had anxiety disorder 
during his active military service.  Also, there is no 
competent medical evidence or opinion which relates the 
veteran's current disability from anxiety disorder to any 
disease or injury he incurred during his active military 
service.  According, the Board concludes that the claim of 
service connection for anxiety disorder is also not well 
grounded.

II.  Skin Disorder and Peripheral Neuropathy Secondary to 
Agent Orange

The veteran contends that he has current disability from a 
skin disorder and peripheral neuropathy as a result of 
exposure to Agent Orange during his active military service.  
Service personnel records indicate that he did serve in the 
Republic of Vietnam during the Vietnam era.  However, his 
service medical records contain no indication that he had 
complaints, diagnoses, or treatment for a skin disorder or a 
neurological disorder.  At the time of his medical 
examination for separation from service, the veteran denied a 
history and current complaints of skin disease and neuritis.

However, a disease associated with exposure to certain 
herbicide agents and listed in 38 C.F.R. § 3.309(e) (1998) 
will be considered to have been incurred in service under the 
circumstances outlined in 38 C.F.R. § 3.307(a)(6) even though 
there is no evidence of such disease during the period of 
service.

A veteran who, during active service, served in the Republic 
of Vietnam during the Vietnam era, and has a disease listed 
at 38 C.F.R. § 3.309(e), shall be presumed to have been 
exposed during such service to an herbicide agent, unless 
there is affirmative evidence to establish that he was not 
exposed to any such agent during service.  Diseases or 
disorders that have been positively associated with Agent 
Orange or other herbicide exposure are chloracne or other 
acneform diseases consistent with chloracne, porphyria 
cutanea tarda (PCT), acute and subacute peripheral 
neuropathy, Hodgkin's disease, non-Hodgkin's lymphoma, 
respiratory cancers, prostate cancer, multiple myeloma, and 
soft-tissue sarcomas.  38 C.F.R. §§ 3.307(a)(6), 3.309(e) 
(1998).

Although prostate cancer and acute and subacute peripheral 
neuropathy were added to the list of diseases specified in 
38 C.F.R. § 3.309(e) during the pendency of the veteran's 
claim and it appears that the RO has not considered the claim 
in the context of the revised regulation, I conclude that the 
Board's consideration of the amended regulations is not 
prejudicial to the veteran, as the disorders added to the 
regulation do not pertain to skin disorders.  Further, since 
that veteran has not submitted medical evidence that he has 
current disability from peripheral neuropathy, the RO's 
failure to consider the revised regulation cannot be 
considered prejudicial to the veteran.  See Bernard v. Brown, 
4 Vet.App. 384, 394 (1993); VAOGCPREC 16-92 (O.G.C. Prec. 16-
92) at 7-10.

Although the veteran served in the Republic of Vietnam during 
the Vietnam era and his exposure to Agent Orange or other 
dioxins during that period of service is presumed, he has not 
presented evidence that he has ever been diagnosed with the 
aforementioned diseases or disorders associated with exposure 
to herbicides.  There is no record of complaints of, or 
treatment for, or symptomatology consistent with these 
diseases during or after his active service.  Furthermore, 
the Secretary of VA has formally announced that a presumption 
of service connection based on exposure to herbicide exposure 
in Vietnam is not warranted for certain conditions, 
specifically including leukemia, or for "any other condition 
for which the Secretary has not specifically determined a 
presumption of service connection is warranted."  See 
59 Fed.Reg. 341 (Jan. 4, 1994); 61 Fed.Reg. 41442 (Aug. 8, 
1996).

Nonetheless, the veteran may still prevail in his claim 
regarding a skin disorder if he can present competent medical 
evidence showing a nexus between herbicide exposure during 
service and his development of a skin disorder.  See Combee 
v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  I conclude, 
however, that the veteran has not presented a well-grounded 
claim for service connection for a skin disorder.  First, the 
record contain no medical evidence that he had a skin 
disorder during his active service.  Second, the record 
contains no medical evidence that his current skin disorder 
is related to herbicide exposure during active service.  The 
veteran's own assertions that he has a skin disorder which is 
manifested by a burning sensation, and that such disorder is 
related to a skin disorder he incurred during his active 
service, are afforded no probative weight.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

In the absence of medical evidence that the veteran has a 
disease which gives rise to the presumption of service 
connection, and in the absence of evidence that indicates an 
actual causal relationship between his herbicide exposure and 
the development of a skin disorder, the Board concludes that 
the claim for service connection for skin disorders and 
peripheral neuropathy as secondary to exposure to Agent 
Orange is not well grounded.

III.  Hearing Loss and Tinnitus

The veteran contends that he has current disability from 
hearing loss and tinnitus as a result of noise exposure 
during his active military service.  He has presented a well-
grounded claim for service connection for hearing loss and 
tinnitus.  This conclusion is supported by evidence that he 
has current disability from high frequency sensory neural 
hearing loss and tinnitus.  Furthermore, a VA physician has 
attributed such hearing loss and tinnitus to the veteran's 
noise exposure during his active military service.  The RO 
has assisted the veteran in all necessary matters, including 
seeking and securing all possible treatment records.  The 
Board is satisfied that all relevant facts which may be 
developed have been properly developed, and that no further 
assistance is required to comply with the duty to assist 
mandated by 38 U.S.C.A. § 5107.

Under the provision of 38 C.F.R. § 3.385 (1995), impaired 
hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies of 500, 1,000, 
2,000, 3,000, or 4,000 Hertz is 40 decibels or greater; or 
when the auditory thresholds for at least three of 
frequencies of 500, 1,000, 2,000, 3,000, or 4,000 Hertz are 
26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.

Service personnel records confirm the veteran's assertions 
that he WAS assigned to an armored cavalry regiment during 
his service in Vietnam.  Service medical records contain no 
indication that he complained of hearing loss or was 
diagnosed to have hearing loss.  In a report of medical 
history given at the time of his medical examination for 
separation from service, he denied having had ear trouble.  
No results of audiological testing were documented in the 
report of his medical examination for separation from 
service.

It is apparent that the veteran has current disability from 
hearing loss and tinnitus.  During VA audiological testing in 
May 1994, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
15
10
10
40
50
LEFT
15
10
30
35
55

The pure tone threshold average in the right ear was 28 
decibels, with speech discrimination ability of 96 percent 
correct, and pure tone threshold average in the left ear was 
33 decibels, with speech discrimination ability of 94 percent 
correct.  The audiologist reported that the veteran had 
moderate, bilateral, high-frequency, sensorineural hearing 
loss.

A physician who examined the veteran on the same day he 
underwent audiological testing noted that the veteran had 
served in the armored cavalry and was exposed to extensive 
noise during his military service.  The veteran told the 
examiner that he first noticed difficulty with hearing at 
that time.  He said his hearing had become progressively 
worse since then.  He reported that he had occasional ringing 
in his ears.  He denied having HAD infections, direct trauma, 
or other ear problems.  The examiner interpreted the 
audiological data discussed above as indicating severe, 
bilateral, high frequency, neurosensory hearing loss.  In his 
diagnosis, the examiner reported that the hearing loss and 
tinnitus were secondary to noise exposure.

The evidence supports a finding that the veteran has current 
disabilities from hearing loss and tinnitus and that such 
disabilities are the result of in-service noise exposure.  
The Board concludes that service connection is warranted for 
hearing loss and tinnitus.

ORDER

Service connection for PTSD, anxiety disorder, a skin 
disorder, and peripheral neuropathy is denied.

Service connection is granted for hearing loss and tinnitus.


		
	LAWRENCE M. SULLIVAN

	Member, Board of Veterans' Appeals

 Department of Veterans Affairs

